DETAILED ACTION
	Claims 1-3 and 5-15 are present. Claim 6 remains withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “KS-AT linker-AT-post AT linker” in two instances.  The use of a dash “-“ to both indicate a contraction defining an element (i.e. KS-AT linker) and between different elements (i.e. AT-post AT linker” is confusion.  Alternative language employing a dash “-“ for only on punctation role should be employed.  For example, “wherein domains being KS-AT linker, AT and post AT linker of LipPks1.”
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-15 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: A non-naturally occurring polyketide synthase (PKS) capable of synthesizing a 3-hydroxycarboxylic acid or ketone; wherein the PKS comprises a loading acyltransferase (ATL) domain and a loading ACP (ACPL) domain, both of LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117, a ketosynthase (KS) domain, an acyltransferase (AT) domain, a ketoreductase (KR) domain, an ACP domain of LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117, and a thioesterase (TE) domain appended to the C-terminus of the ACP domain of LipPks1; wherein KS-AT linker-AT-post AT linker of LipPks1 is replaced with KS-AT linker-AT-post AT linker from module 1 of borrelidin PKS, or an active site serine residue of KR is substituted with an alanine residue, or both thereof.
	It is noted that the “wherein” claims of claim 1 contains an “or” wherein the first portion of the “wherein” clause before “or,” or the second portion of the “wherein” clause after the “or” is required for embodiments of claim 1, but not necessarily both.
	The bolded claim feature “is replaced” is interpreted as reciting a product by process with respect to that portion of the “wherein” clause.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” MPEP 2113(I). As such, the process recited in claim 1 defines the scope of products that are embodiments of claim 1. Here, claim 1 states that a PKS product forming an embodiment of claim 1 is determined by following wherein a portion of LipPks1 is replaced with a portion from module 1 of borrelidin PKS as indicated in claim 1.
	The body of claim 1 prior to the “wherein” clause only requires the loading acyltransferase (ATL) domain, loading ACP (ACPL) domain and ACP domain to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117 wherein the remaining domains recited in the body of claim 1 are generic.  That is, the acyltransferase (AT) domain recited in the body of claim 1 is generic and is not otherwise designated as being limited to being from LipPks1.  As such, where claim 1 recites “KS-AT linker-AT-post AT linker” of LipPks1 is replaced with “KS-AT linker-AT-post AT linker” from module 1 of borrelidin PKS,” it is not clear if the other domains recited in the body of claim 1 that appear to be generic including a ketosynthase (KS) domain and a ketoreductase (KR) domain are 1) required to be from LipPks1, or 2) can be generic from any source or artificial.
	That is, the body of claim 1 recites apparently generic ketosynthase (KS) domain, an acyltransferase (AT) domain, and a ketoreductase (KR) domain.  The wherein clause of claim 1 later recites that the AT domain (plus additional linker sequences) of LipPks1 is replaced with the AT domain (plus additional linker sequences) from module 1 of borrelidin PKS which suggests that domains that are not required to be replaced, such as the KS and KR domains, are required to be from LipPks1.  However, it is not clear that claim 1 requires that the KS and KR domains to be from LipPks1 when the first portion of the “wherein” clause is an embodiment of claim 1 particularly wherein the second portion of the “wherein” clause does not implicate the identity of the KS, AT and/or KR domains.
	Since the scope of claim 1 is subject to multiple interpretations, “a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  It is recommended that claim 1 be amended to recite “wherein the AT domain is KS-AT linker (KA-L), AT and post AT linker (PA-L) from module 1 of a borrelidin PKS.” 
	Claim 1 further recites “an active site serine residue of KR is substituted with an alanine residue.” A statement that a serine residue is substituted is recitation of a product by process.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I). As such, an embodiment KR domain does not require any act of substitution actually be performed or that an embodiment KR domain have any particular structural relationship to another KR domain having serine residues at any particular location wherein the recited KR domain is generic.
	Claim 1 recites “an active site serine residue of KR is substituted,” wherein an active site residue is not interpreted as specifically being a catalytic serine residue.  Rather, “an active site residue,” with recitation of the indefinite article “an,” indicates a genus of alanine residues present in a region that can be considered to be an active site of a generic KR domain.  However, there is no definitive separation between the region of any enzyme, including a KR domain, that can be considered to be an active site as outside of the active site.  That is, while the active site of any enzyme contains catalytic amino acid residues and residues otherwise interacting with a bound substrate, there is no firm or absolute boundary between amino acid residues considered to be the active site for any enzyme from those considered to be outside the active site.  That is, amino acid residues that are at the boundary of an active site are ambiguous as to whether those residues are inside or outside the active site.  
	It is further emphasized that claim 1 recites a product and is not limited to the performance of any active step of a method including any act of substituting a serine residue with an alanine residue.  Regardless, it is noted that the recited product-by-process can be obtained by substituting any active site residue to serine and then substituting such serine to alanine.  As such, an alanine residue anywhere in the active site of a KR domain satisfies “an active site serine residue of KR is substituted with an alanine residue.”
	 “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II). As reviewed above, since it is uncertain regarding which specific residues constitute active site residues, a person having ordinary skill in the art cannot interpret the metes and bound of claim 1 as to determine if an active site serine residue of KR (which may be in any position considered to be the active site) with an alanine residue.  It is recommended that claim 1 be amended to recite that the KR domain comprises SEQ ID NO: 8 of the specification.
In claim 3, claim 3 recites “wherein the PKS is a hybrid PKS comprising modules, domains, and/or portions thereof, or functional variant thereof, from two or more PKSs.” The broadest reasonable interpretation of recitation of “comprising modules, domains, and/or portions thereof, or functional variant thereof” in claim 3 is that any of the domains recited in claim 1 can be a “functional variant thereof” including the ATL, ACPL and ACP domains required by claim 1 to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117. The specification contains a limiting special definition of a “functional variant” as set forth in para. [0033] of the specification as follows:
“The term "functional variant" describes an enzyme that has a polypeptide sequence that is at least 70%, 75%, 80%, 85%, 90%, 95% or 99% identical to any one of the enzymes described herein. The "functional variant" enzyme may retain amino acids residues that are recognized as conserved for the enzyme, and may have non-conserved amino acid residues substituted or found to be of a different amino acid, or amino acid(s) inserted or deleted, but which does not affect or has insignificant effect its enzymatic activity as compared to the enzyme described herein. The "functional variant" enzyme has an enzymatic activity that is identical or essentially identical to the enzymatic activity of the enzyme described herein. The "functional variant" enzyme may be found in nature or be an engineered mutant thereof.”
As such, “functional variant” has an express definition in the specification as a polypeptide that is at least 70% identical to a reference non-naturally occurring polyketide synthase (PKS). Here, claim 1 and depending claim 3 recites a reference PKS having three non-generic domains being ATL, ACPL and an ACP domain all from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117 wherein the ATL and ACPL domain in particular determine the substrate specificity of the PKS.  However, specific amino acid sequences for each of these plural domains are not recited in the claims and the specification does not provide limiting amino acid sequences for each of these three domains.  Since “functional variant” is expressly defined as a “polypeptide sequence that is at least 70%. . . . identical,” what PKS polypeptide sequences that may or may not have the required at least 70% identity cannot be determined with any reasonable degree of certainty.  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”  MPEP 2173.02(II).  Here, in the absence of any specific sequences for the three non-generic ATL, ACPL and an ACP domains recited in claim 1, a person having ordinary skill in the art cannot interpret the metes and bounds of claim 3 as to understand how to avoid infringement with regards to functional variants of such ATL, ACPL and an ACP domains having at least 70% identity to a sequence that is not defined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance: 
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.

Independent claim 1 recites a hybrid PKS requiring “a loading acyltransferase (ATL) domain and a loading ACP (ACPL) domain, both of LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117” and “ACP domain of LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117.”  As such, the PKS recited in claim 1 requires three domains being ATL, ACPL and ACP domains all required to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117.
Claim 3, depending from independent claim 1, recites “wherein the PKS is a hybrid PKS comprising modules, domains, and/or portions thereof, or functional variant thereof, from two or more PKSs.”  The broadest reasonable interpretation of recitation of “comprising modules, domains, and/or portions thereof, or functional variant thereof” in claim 3 is that any of the domains recited in claim 1 can be a “functional variant thereof” including the ATL, ACPL and ACP domains required by claim 1 to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117. The specification contains a limiting special definition of a “functional variant” as set forth in para. [0033] of the specification as follows:
“The term "functional variant" describes an enzyme that has a polypeptide sequence that is at least 70%, 75%, 80%, 85%, 90%, 95% or 99% identical to any one of the enzymes described herein. The "functional variant" enzyme may retain amino acids residues that are recognized as conserved for the enzyme, and may have non-conserved amino acid residues substituted or found to be of a different amino acid, or amino acid(s) inserted or deleted, but which does not affect or has insignificant effect its enzymatic activity as compared to the enzyme described herein. The "functional variant" enzyme has an enzymatic activity that is identical or essentially identical to the enzymatic activity of the enzyme described herein. The "functional variant" enzyme may be found in nature or be an engineered mutant thereof.”
That is, ATL, ACPL and ACP domains required by claim 1 to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117 is interpreted as such domains being practically identical to such domains found in LipPks1.  However, claim 3 extends the scope of the claim to include “functional variants” specifically including (due to special definition as provided in the specification) domains having at least 70% identity to ATL, ACPL and ACP domains otherwise required by claim 1 to be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117 provided that such functional variant domains have enzymatic activity that is identical or essentially identical.
For this reason, dependent claim 3 omits elements from independent claim 1, such omitted elements being a requirement that ATL, ACPL and ACP domains be from LipPks1 of a lipomycin synthase of Streptomyces aureofaciens Tu117, and replaces such required elements with functional variants of ATL, ACPL and ACP domains from LipPks1 wherein such functional variants are broader in scope than the ATL, ACPL and ACP domains required by claim 1 as discussed above.  As such, claim 3 does not comply with the test for proper dependency set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5 and 7-15 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,233,431 B2 in view of Bohm et al. (“Engineering of a minimal modular polyketide synthase, and targeted alteration of stereospecificity of polyketide chain extension,” Chem. Biol. 5 (1998): 407-412), Reid et al. (A Model of Structure and Catalysis for Ketoreductase Domains in Modular Polyketide Synthases, Biochemistry 42 (2003): 72-29) and GenBank, Accession No. ABB05102.1, 2006, www.ncbi.nlm.nih.gov (previously cited).
Pending claims 1-3, 5 and 7-13 are generic to all that is recited in the patented claims except that the patented claims do not directly recite or indicate “an active site residue of KR is substituted with an alanine residue.” 
Patented claim 1 recites a hybrid PKS that contains a generic ketoreductase (KR) domain and has acyltransferase (ATL) domain, a loading ACP (ACPL) domain and ACP domains specifically from lipomycin synthase LipPks1 of Streptomyces aureofaciens Tü117.  Although not required by patented claim 1, at the time of filing it would have been obvious to select a KR domain from any appropriate source including a KR domain from LipPks1 of Streptomyces aureofaciens Tü117 since such KR domain is immediately adjacent to the ACP domain that is required to be part of hybrid PKS as evidenced by GenBank ABB05102.1 evidencing the amino acid sequence of LipPks1. The active site of the KR domain of LipPKS1 contains the sequence of LFSSIAG at positions 1943-1949 of GenBank ABB05102.1 wherein the highlight alanine residue can be caused to present by substituting the sequence to LFSSISG and then again to LFSSIAG such that the KR domain of LipPks1 of Streptomyces aureofaciens Tü117 can be considered to be a product producible by a process of substituting an active site serine residue of KR with an alanine residue.
Further, patented claim 1 recites that the recited hybrid PKS is capable of producing a ketone with the following structure:

    PNG
    media_image1.png
    237
    678
    media_image1.png
    Greyscale

Reid et al., abstract, report that a “putative catalytic triad consisting of tyrosine, serine, and lysine residues was identified in the ketoreductase (KR) domains of modular polyketide synthases (PKSs).”  “They are characterized by a Rossmann fold for cofactor binding and a triad of conserved Tyr, Lys, and Ser residues located in the active site.” Reid et al., page 73, left col. “The putative corresponding residues in KR domains of modular PKSs were identified, and the effect of replacing these residues with those predicted to attenuate or eliminate ketoreductase activity were evaluated in vitro and in vivo in model PKS systems.” Reid et al., page 73, left col. “For the K2664Q and S2686A [active site catalytic serine of KR substituted to alanine] mutations, which resulted in formation of both reduced [hydroxy group] and unreduced [ketone group] products in the complete DEBS system in vivo, it was expected that both 5 [hydroxy group] and 6 [ketone group] would be produced by these mutations in M6+TE, and therefore, somewhat surprising not to detect significant amounts of the reduced product, 5.” Reid et al., page 76, right col.
Again, patented claim 1 recites a hybrid PKS capable of making a 3-hydroxycarboxylic acid or a ketone.  In view of the teachings of Reid et al., an ordinarily skilled artisan would understand that difference between a PKS forming 3-hydroxy compound or ketones is the KR reductase domain having all of the active site catalytic residues Tyr, Lys, or Ser or having one or more such catalytic residues mutated.  As such, at the time of filing an ordinarily skilled artisan that in forming embodiment hybrid PKS’s of the patented claims competent for producing ketones as recited in the patented claims wherein a PKS with the same overall structure also can produce 3-hydroxy compounds that the enzymatic activity of the KR domain is compromised by mutating one or more catalytic residues, including mutation of an active site catalytic serine to alanine.  That is, in view of the teachings of Reid et al. an ordinarily skilled artisan would understand that the difference between a hybrid PKS as recited in the patented claims producing a 3-hydroxy compound or a ketone compound is mutation of catalytic residues as taught by Reid et al. including mutation of an active site serine to alanine such that an ordinarily skilled artisan at the time of filing would have been motivated to do the same to produce embodiment PKS’s of the patented claims for producing ketones.
The patented claims otherwise recite all of the features of claims 1-3, 5 and 7-13.
Regarding claims 14-15, Bohm et al. teach expression via replicon or expression vector of a PKS producing 3-hydroxycarboxylic acid in a S. erythraea host cell cultured in a media to produce a 3-hydroxycarboxylic acid and recovering the 3-hydroxycarboxylic acid by solvent extraction with ethyl acetate wherein such solvent extraction inherently and necessarily produces a composition containing a 3-hydroxycarboxylic acid and trace residues and contaminants of the host cell.  See Bohm et al., page 411, right column.  At the time of filing, it would have been obvious to express the PKS producing 3-hydroxycarboxylic acid as recited in the patented claims in a S. erythraea host cell via an encoding replicon or expression vector as taught by Bohm et al. and cultured in a media, since Bohm et al. teach that the same methodology is advantageous and suitable for producing a 3-hydroxycarboxylic acid by activity of a PKS.  

Response to arguments
Applicant’s amendments are acknowledged.  However, applicant’s amendments necessitate the rejections presented above.

Examiner comments regarding prior art
Applicant (on 06/03/2021) filed a declaration under 37 CFR 1.130 excluding Yuzawa et al. (Biochemistry 52 (2013): 3791-93) under 35 U.S.C. 102(b)(1)(A). There is substantial overlap between the disclosure of Yuzawa et al. and the specification.
	As discussed previously on the record, Leadlay et al. (U.S. 7,807,418 B2) teaches that “If the loading module is one which accepts many different carboxylic acid units then the hybrid gene assembly can be used to produce many different polyketides. For example a hybrid gene assembly may employ nucleic acid encoding an avr loading module with erv extender modules. A loading module may accept unnatural acid units. Alternatively or additionally we may alter the end of a gene assembly.” Leadlay et al., col. 4, ln. 40-46.  “Particularly favourable examples of the loading modules of the donor PKS are those loading modules showing a relaxed specificity, for example the loading module of the avermectin (avr)-producing PKS of Streptomyces avermitilis. . . . which naturally accept a shikimate-derived starter unit.” Leadlay et al., col. 8, ln. 66 through col. 9, ln. 7.  Leadlay et al. describes avermectin PKS as employing isobutyryl or 2-methylbutyryl starter units,” which is considered to be relaxed specificity as compared to the strict substrate of most PKS loading domains that is typically either acetate or propionate. Leadlay et al., col. 1, ln. 32, and col. 64, ln. 40-50.
	It is noted that Yuzawa et al. is published in Biochemistry, which is a well-known peer reviewed journal.  It has been previously described that “LipPks1 initiates the synthesis using isobutyryl-CoA and elongates once with methylmalonyl-CoA” for synthesis of α-lipomycin. Yuzawa et al. characterize the loading domain of LipPks1 as employing at least six structurally diverse starting units as set forth in Table 1 of Yazawa et al. and Table 2 of the specification.  Leadlay et al. evidence that identification of loading domains having flexible starter unit specificity is particularly desirable.  The evidence of record indicates that it was unknown at the time of filing (and earliest priority date) that several different starter units (as CoA compounds) are accepted by the loading domain of LipPks1 that can be employed to make a diverse range of 3-hydroxycarboxylic acid compounds and ketones when included in an artificially constructed PKS.  It is noted that the recitation of “an ACP domain of LipPks1 of lipomycin synthase of Streptomyces aureofaciens Tu177, and a thioesterase (TE) domain appended to the C-terminus of the ACP domain of LipPks1” is necessarily an artificial structure.
	It is noted that the loading domain of LipPks1 has been previously suggested for inclusion in a hybrid PKS.  Katz et al. (U.S. 2012/0219998 A1) (see IDS), Fig. 2C, suggests use of a lipomycin loading module combined with domains from DEBS module 4 for producing 2,3,4-trimethylpentanoic acid (containing no hydroxy or ketone group) from an isobutyryl-CoA starter.  While it would appear that such loading module has substrate flexibility, Katz et al. do not suggest any structure wherein such lipomycin loading module can be incorporated into a PKS to produce a range of 3-hydroxycarboxylic acids and ketones as demonstrated by the specification.
	After a search, no reasonable motivation to combine loading domains from LipPks1 with an acyltransferase (AT) domain from borrelidin PKS can be identified.
	As discussed above, the recitation in claim 1 of an active site serine residue of KR substituted with an alanine residue is considered to be indefinite. Regardless, the closes prior art regarding substitution of a catalytic serine residue of a KR domain is Reid et al. as discussed in the double patenting rejection above. After a search, no reasonable motivation to combine a loading domains from LipPks1 with a ketoreductase domain having a modified active site serine that affects the catalytic ability of such ketoreductase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652